Citation Nr: 1603792	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-31 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of death of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1952 to June 1973. The Veteran died in December 2010. The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The appellant was informed of a March 2011 denial of a claim of service connection for the cause of the Veteran's death but she did not appeal. 
,
2. Newly-submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The March 2011 rating decision denying the claim for service connection for the cause of the Veteran's death is final based on the evidence then of record. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. No new and material evidence since the March 2011 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in June 2013.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran and his wife.

All necessary assistance has been provided to the appellant. The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2015).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for the cause of the Veteran's death in March 2011, finding that the evidence failed to show that the Veteran's death was related to service.

In March 2013 the appellant filed what she called a Notice of Disagreement. However, the notice of disagreement was untimely. 38 C.F.R. § 20.302 (2015). Therefore, the RO construed the appellant's statement as a petition to reopen the claim. The appellant did not submit any new evidence with her statement. The RO denied the petition in the November 2013 rating decision on appeal, finding that there was no new and material evidence submitted. In October 2014 the appellant submitted a Notice of Disagreement with the November 2013 rating decision and attached an abstract from a publication written by N.T. Levy, et al., a January 2010 private medical opinion from Dr. J.T., and a February 2010 private medical opinion from Dr. E.A. 

This evidence is not new. All three of these documents were previously considered by the RO in connection with the March 2011 rating decision. The Levy publication was submitted by the Veteran in July 2008 in connection with his disagreement with a reduction in rating. The two private medical opinions were submitted by the appellant in February 2010 and explicitly discussed by the RO in the March 2011 rating decision. 

No new and material evidence has been submitted to permit reopening of the claim of service connection for the cause of the Veteran's death. 


ORDER

The application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


